Citation Nr: 1422942	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for scarlet fever residuals. 

2.  Entitlement to service connection for a heart condition, to include as secondary to scarlet fever residuals. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel









INTRODUCTION

The Veteran had active service from January 1946 to February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO characterized the issue of service connection for scarlet fever residuals as a claim to reopen; however, since additional relevant service treatment records have been associated with the file, this claim is being considered on the merits.  The Board also notes that the Veteran originally claimed service connection for a heart condition in September 2006.  While the RO subsequently narrowed the scope of the Veteran's claim to that of coronary artery disease, the Board recharacterizes the issue as originally claimed by the Veteran.  

The Veteran did not report for a Board hearing that was scheduled to be conducted in September 2013.  As he has not provided any reason for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO last adjudicated the claims on appeal in a September 2011 supplemental statement of the case (SSOC).  Although the September 2011 SSOC indicated that the Veteran's service treatment records were reviewed, the claims file reflects that additional service treatment records were received by the RO after the SSOC was issued but before the case was certified to the Board.  There is no indication that the Veteran waived his right to have the RO review these new records in the first instance, although the Board notes that the Veteran did waive RO review of VA treatment records received in October 2013.  When the RO issued its September 2011 SSOC, it did not consider the issue of scarlet fever residuals on the merits, but instead denied to reopen the claim based on a lack of new and material evidence.  However, given that additional relevant service treatment records have been received since the original May 1947 rating decision that denied service connection, the original decision never became final.  See 38 C.F.R. § 156(c) (2013).  The Veteran is entitled to have his claim for scarlet fever residuals reviewed on the merits by the RO before it is adjudicated by the Board.

In a November 2007 statement, the Veteran indicated that he received VA treatment from the Brooklyn, New York VA Medical Center shortly after discharge, then received treatment at a VA Medical Center in Oklahoma from 1979 to 1980, and has received treatment from the VA Medical Center in Los Angeles, California since January 1981.  The Veteran's treatment records from the Brooklyn VA Medical Center, dated from October 1947 to December 1949, are of record, as are the treatment records from the Los Angeles VA Medical Center dating since February 1993.  However, the Oklahoma VA Medical Center treatment records from 1979 to 1980 and the Los Angeles VA Medical Center treatment records prior to February 1993 are not associated with the claims file.  On remand, the RO should attempt to obtain these missing records.  The RO should also update the Veteran's claims file with any outstanding VA treatment records, with the most recent VA treatment notes associated with the claims file on February 17, 2012.

In addition to undertaking any other development deemed necessary to adjudicate the claims on appeal, the RO should schedule the Veteran for a VA heart examination.  The examiner should comment on the significance, if any, of a February 1946 electrocardiograph report that indicated a "left axis deviation" in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain, physically or electronically, all outstanding VA treatment records.  The most recent VA treatment records were associated with the claims file on February 17, 2012.  The RO should also attempt to obtain VA treatment records from VA Medical Centers in Oklahoma from 1979 to 1980, and attempt to obtain VA treatment records from the Los Angeles VA Medical Center dated prior to February 1993.  Document all attempts to retrieve these records, and, if any of the records are unavailable, issue a formal finding of such. 

2.  In addition to conducting all other development deemed necessary to readjudicate both claims, schedule the Veteran for a VA heart examination by an appropriate medical professional.  The claims file, including any virtual documents and CD contents, should be made available to the examiner for review. 

The examiner should determine whether any current heart conditions are present on examination.  For each diagnosed heart condition, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the heart condition is related service.  

In forming this opinion, the examiner should specifically comment on the significance, if any, of a February 1946 electrocardiograph report that indicated a "left axis deviation" in service.
   
The examiner should also provide an opinion as to whether any currently diagnosed heart condition was caused by scarlet fever residuals AND whether any currently diagnosed heart condition was aggravated by scarlet fever residuals. 
		
The term "aggravation" is defined as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner should provide a comprehensive report, including complete explanations for all opinions expressed. 

3.  After the above development is completed, readjudicate the claims, including adjudication on the merits of service connection for scarlet fever residuals.  If any benefit sought remains denied, provide the Veteran an SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



